I concur in judgment only because I believe the court had jurisdiction, was faced with a justiciable issue, but simply arrived at an unsupportable conclusion.
 JUDGMENT ENTRY
It is ordered that the JUDGMENT BE REVERSED IN PART and that Appellant recover from Appellee costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Athens County Court of Common Pleas to carry this judgment into execution.
Any stay previously granted by this Court is hereby terminated as of the date of this entry.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 for the Rules of Appellate Procedure. Exceptions.
Harsha, J.: Concurs in Judgment Only with Opinion.
McFarland, P.J.: Dissents.